                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNION PACIFIC RAILROAD COMPANY,
in its own capacity and in its capacity as
successor to Union Pacific Railroad                            8:14CV237
Company;

                    Plaintiff,                                  ORDER

      vs.

UNITED STATES OF AMERICA,

                    Defendant.


       This matter is before the Court on the mandate of the United States Court of

Appeals for the Eighth Circuit (“Eighth Circuit”). Filing No. 79. The Eighth Circuit of

Appeals reversed this Court’s denial of Union Pacific Railroad Company’s (“the

Railroad”) motion for partial summary judgment and corresponding grant of summary

judgment to the United States. Filing No. 76. A petition for rehearing was later denied

and the mandate was issued. Filing No. 79. A petition for a writ of certiorari was filed

and has been denied. Filing Nos. 80 and 81.

       The parties advised the court in a Rule 26(f) Report (Doc. No. 12 at 13-14) of the

parties’ intention to first move for a determination on the merits and later address the

calculation of any refund.   See Filing No. 12, Rule 26(f) report at 12-14. At that time,

the parties requested     that, if the Court were to grant summary judgment to the

Railroad, the parties would have 60 days in which to “(a) conduct additional discovery

limited to the refund-calculation issue and (b) attempt to stipulate to the amount of the

overpayment to be refunded to [the Railroad] under a final judgment.” Id. at 14. It thus
appears that additional proceedings may be required before the Court can enter final

judgment. Accordingly, pursuant to the mandate of the Eighth Circuit,

      IT IS ORDERED:

      1.     The Government's motion for summary judgment (Filing No. 50) is denied.

      2.     Union Pacific Railroad Company's motion for summary judgment (Filing

No. 51) is granted.

      3.     Within 10 days of the date of this order the parties shall confer and contact

the chambers of the undersigned to schedule a telephonic conference regarding the

refund-calculation issue and the progression and resolution of this action.

      Dated this 28th day of November, 2018.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                            2
